Exhibit 10.1

EXHIBIT A

FORM OF VOTING AGREEMENT

THIS VOTING AGREEMENT (this “Agreement”) is made and entered into as of May
    , 2006 by and between Quantum Corporation, a Delaware corporation
(“Parent”), and the undersigned shareholder (the “Shareholder”) of Advanced
Digital Information Corporation, a Washington corporation (the “Company”).

RECITALS

A. Parent, Agate Acquisition Corp., a Washington corporation and wholly-owned
subsidiary of Parent (“Merger Sub”), and the Company have entered into an
Agreement and Plan of Merger of even date herewith (the “Merger Agreement”),
which provides for, among other things, the merger of Merger Sub with and into
the Company (the “Merger”) pursuant to which all outstanding shares of capital
stock of the Company will be converted into the right to receive the
consideration set forth in the Merger Agreement.

B. The Shareholder is the beneficial owner (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of such number
of shares of the outstanding capital stock of the Company or options to purchase
such number of shares of capital stock of the Company as is indicated on the
signature page of this Agreement.

C. In consideration of the execution of the Merger Agreement by Parent, Parent
has requested that the Shareholder (in the Shareholder’s capacity as such) enter
into this Agreement.

NOW, THEREFORE, intending to be legally bound, the parties hereto agree as
follows:

1. Certain Definitions. All capitalized terms that are used but not defined
herein shall have the respective meanings ascribed to them in the Merger
Agreement. For all purposes of and under this Agreement, the following terms
shall have the following respective meanings:

(a) “Expiration Date” shall mean the earlier to occur of (i) such date and time
as the Merger Agreement shall have been terminated pursuant to Article VIII
thereof, (ii) such date and time as the Merger shall become effective in
accordance with the terms and provisions of the Merger Agreement, or (iii) May
    , 20071.

(b) “Person” shall mean any individual, corporation, limited liability company,
general or limited partnership, trust, unincorporated association or other
entity of any kind or nature, or any governmental authority.

 

--------------------------------------------------------------------------------

1 1-year from signing



--------------------------------------------------------------------------------

(c) “Shares” shall mean (i) all equity securities of the Company (including all
shares of Company Common Stock and all options and other rights to acquire
shares of Company Common Stock) owned by the Shareholder as of the date hereof,
and (ii) all additional equity securities of the Company (including all
additional shares of Company Common Stock and all additional options, warrants
and other rights to acquire shares of Company Common Stock) of which the
Shareholder acquires ownership during the period from the date of this Agreement
through the Expiration Date (including by way of stock dividend or distribution,
split-up, recapitalization, combination, exchange of shares and the like).

(d) “Transfer” A Person shall be deemed to have effected a “Transfer” of a Share
if such person directly or indirectly (i) sells, pledges, encumbers, assigns,
grants an option with respect to, transfers, tenders or disposes of such Share
or any interest in such Share, or (ii) enters into an agreement or commitment
providing for the sale of, pledge of, encumbrance of, assignment of, grant of an
option with respect to, transfer, tender of or disposition of such Share or any
interest therein.

2. Transfer of Shares.

(a) Transfer Restrictions. The Shareholder shall not cause or permit any
Transfer of any of the Shares to be effected or enter into any agreement
relating thereto, except as follows: (i) using already-owned Shares either to
pay the exercise price upon exercise of a stock option or to satisfy the option
holder’s tax withholding obligation upon exercise of a stock option, in each
case, as permitted by any Company Employee Plan, or (ii) transferring the shares
to Affiliates, immediate family members or charitable organizations, provided
that the recipient agrees to be bound by this Agreement and the Proxy.

(b) Transfer of Voting Rights. The Shareholder shall not deposit (or permit the
deposit of) any Shares in a voting trust or grant any proxy or enter into any
voting agreement or similar agreement in contravention of the obligations of the
Shareholder under this Agreement with respect to any of the Shares.

3. Agreement to Vote Shares.

(a) At every meeting of the shareholders of the Company called, and at every
adjournment or postponement thereof, and on every action or approval by written
consent of the shareholders of Company, the Shareholder (in the Shareholder’s
capacity as such), to the extent not voted by the Person(s) appointed under the
Proxy (as defined below), shall, or shall cause the holder of record on any
applicable record date to, vote the Shares:

(i) in favor of the adoption of the Merger Agreement, and in favor of each of
the other actions contemplated by the Merger Agreement and any action required
in furtherance thereof;

(ii) against approval of any proposal made in opposition to, or in competition
with, consummation of the Merger or any other transactions contemplated by the
Merger Agreement; and

 

- 2 -



--------------------------------------------------------------------------------

(iii) against any of the following actions (other than those actions that relate
to the Merger and any other transactions contemplated by the Merger Agreement):
(A) any merger, consolidation, business combination, sale of assets,
reorganization or recapitalization of the Company or any subsidiary of the
Company with any party, (B) any sale, lease or transfer of any significant part
of the assets of the Company or any subsidiary of the Company, (C) any
reorganization, recapitalization, dissolution, liquidation or winding up of the
Company or any subsidiary of the Company, (D) any material change in the
capitalization of the Company or any subsidiary of the Company, or the corporate
structure of the Company or any subsidiary of the Company, or (E) any other
action that is intended, or could reasonably be expected to, impede, interfere
with, delay, postpone, discourage or adversely affect the Merger or any other
transactions contemplated by the Merger Agreement.

(b) In the event that a meeting of the shareholders of the Company is held, the
Shareholder shall, or shall cause the holder of record on any applicable record
date to, appear at such meeting or otherwise cause the Shares to be counted as
present thereat for purposes of establishing a quorum.

(c) The Shareholder shall not enter into any agreement or understanding with any
Person to vote or give instructions in any manner inconsistent with the terms of
this Section 3.

(d) Notwithstanding the foregoing, the Shareholder shall not be liable for any
failure to take, or to cause any person to take, any of the actions that the
Shareholder is required to take under (a) and (b) above, if any such action may
be taken by the person(s) appointed by the Proxy.

4. Agreement Not to Exercise Dissenters’ Rights. The Shareholder shall not
exercise any rights to demand appraisal of any Shares (including any dissenters’
rights under Section 23B.13 of the Washington Business Corporation Act) that may
arise with respect to the Merger.

5. Directors and Officers. Notwithstanding any provision of this Agreement to
the contrary, nothing in this Agreement shall (or require the Shareholder to
attempt to) limit or restrict a Shareholder who is a director or officer of the
Company from acting in such capacity or voting, in his capacity as a director of
the Company, in the Shareholder’s sole discretion on any matter (it being
understood that this Agreement shall apply to the Shareholder solely in the
Shareholder’s capacity as a shareholder of the Company). In this regard, the
Shareholder shall not be deemed to make any agreement or understanding in this
Agreement in Shareholder’s capacity as a director or officer of the Company.

6. Irrevocable Proxy. Concurrently with the execution of this Agreement, the
Shareholder shall deliver to Parent a proxy in the form attached hereto as
Exhibit A (the “Proxy”), which shall be irrevocable to the fullest extent
permissible by law, with respect to the Shares.

7. Representations and Warranties of the Shareholder.

(a) Power; Binding Agreement. The Shareholder has full power and authority to
execute and deliver this Agreement and the Proxy, to perform the Shareholder’s
obligations

 

- 3 -



--------------------------------------------------------------------------------

hereunder and to consummate the transactions contemplated hereby. This Agreement
has been duly executed and delivered by the Shareholder, and, assuming this
Agreement constitutes a valid and binding obligation of Parent, constitutes a
valid and binding obligation of the Shareholder, enforceable against the
Shareholder in accordance with its terms.

(b) No Conflicts. None of the execution and delivery by the Shareholder of this
Agreement, the performance by the Shareholder of its obligations hereunder or
the consummation by the Shareholder of the transactions contemplated hereby will
(i) result in a violation or breach of any agreement to which the Shareholder is
a party or by which the Shareholder may be bound, including any voting agreement
or voting trust, or (ii) violate any order, writ, injunction, decree, judgment,
order, statute, rule, or regulation applicable to the Shareholder.

(c) Ownership of Shares. The Shareholder (i) is the beneficial owner of the
shares of Company Common Stock indicated on the signature page of this
Agreement, all of which are free and clear of any liens, adverse claims,
charges, security interests, pledges or options, proxies, voting trusts or
agreements, understandings or agreements, or any other rights or encumbrances
whatsoever (“Encumbrances”) (except any Encumbrances arising under securities
laws or arising hereunder), (ii) is the owner of options that are exercisable
for the number of shares of Company Common Stock indicated on the signature page
of this Agreement, all of which options and shares of Company Common Stock
issuable upon the exercise of such options are, or in the case of Company Common
Stock received upon exercise of an option after the date hereof will be, free
and clear of any Encumbrances (except any Encumbrances arising under securities
laws or arising hereunder), and (iii) except as set forth on the signature page
to this Agreement, does not own, beneficially or otherwise, any securities of
the Company other than the shares of Company Common Stock or options to purchase
shares of Company Common Stock, and shares of Company Common Stock issuable upon
the exercise of such options, indicated on the signature page of this Agreement.

(d) Voting Power. The Shareholder has or will have sole voting power, sole power
of disposition, sole power to issue instructions with respect to the matters set
forth herein, and sole power to agree to all of the matters set forth in this
Agreement, in each case with respect to all of the Shares, with no limitations,
qualifications or restrictions on such rights, subject to applicable federal
securities laws and the terms of this Agreement.

(e) No Finder’s Fees. No broker, investment banker, financial advisor or other
person is entitled to any broker’s, finder’s, financial adviser’s or other
similar fee or commission in connection with this Agreement based upon
arrangements made by or on behalf of the Shareholder.

(f) Reliance by Parent. The Shareholder understands and acknowledges that Parent
is entering into the Merger Agreement in reliance upon the Shareholder’s
execution and delivery of this Agreement.

(g) No Legal Actions. Shareholder agrees that Shareholder will not in
Shareholder’s capacity as a shareholder of the Company bring, commence,
institute, maintain, prosecute or voluntarily aid any action, claim, suit or
cause of action, in law or in equity, in any court or before any governmental
entity, which (i) challenges the validity of or seeks to enjoin the operation of
any provision of this Agreement or (ii) alleges that the execution and delivery
of this

 

- 4 -



--------------------------------------------------------------------------------

Agreement by Shareholder, either alone or together with the other Company voting
agreements and proxies to be delivered in connection with the execution of the
Merger Agreement, or the approval of the Merger Agreement by the board of
directors of the Company, breaches any fiduciary duty of the board of directors
of the Company or any member thereof.

8. Certain Restrictions. The Shareholder shall not, directly or indirectly, take
any action that would make any representation or warranty of the Shareholder
contained herein untrue or incorrect.

9. Disclosure. The Shareholder shall permit Parent to publish and disclose in
all documents and schedules filed with the Securities and Exchange Commission,
and any press release or other disclosure document that Parent determines to be
necessary or desirable in connection with the Merger and any transactions
related to the Merger, the Shareholder’s identity and ownership of Shares and
the nature of the Shareholder’s commitments, arrangements and understandings
under this Agreement.

10. No Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in Parent any direct or indirect ownership or incidence of ownership of
or with respect to any Shares. Except as provided in this Agreement, all rights,
ownership and economic benefits relating to the Shares shall remain vested in
and belong to Shareholder.

11. Further Assurances. Subject to the terms and conditions of this Agreement,
the Shareholder shall use commercially reasonable efforts to take, or cause to
be taken, all actions, and to do, or cause to be done, all things necessary to
fulfill such Shareholder’s obligations under this Agreement.

12. Stop Transfer Instructions. At all times commencing with the execution and
delivery of this Agreement and continuing until the Expiration Date, the Company
shall not register the Transfer (by book-entry or otherwise) of any certificate
or uncertificated interest representing any of the Shares unless such Transfer
is made pursuant to and in compliance with the terms and conditions of this
Agreement.

13. Termination. This Agreement and the Proxy shall terminate and shall have no
further force or effect as of the Expiration Date. Notwithstanding the
foregoing, nothing set forth in this Section 13 or elsewhere in this Agreement
shall relieve either party hereto from liability, or otherwise limit the
liability of either party hereto, for any intentional breach of this Agreement.

14. Miscellaneous.

(a) Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of the other
provisions of this Agreement, which will remain in full force and effect. In the
event any Governmental Entity of competent jurisdiction holds any provision of
this Agreement to be null, void or unenforceable, the parties hereto shall
negotiate in good faith and execute and deliver an amendment to this Agreement
in order, as nearly as possible, to effectuate, to the extent permitted by law,
the intent of the parties hereto with respect to such provision.

 

- 5 -



--------------------------------------------------------------------------------

(b) Binding Effect and Assignment. This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns, but neither this Agreement
nor any of the rights, interests or obligations of the parties hereto may be
assigned by either of the parties without prior written consent of the other.

(c) Amendments; Waiver. This Agreement may be amended by the parties hereto, and
the terms and conditions hereof may be waived, only by an instrument in writing
signed on behalf of each of the parties hereto, or, in the case of a waiver, by
an instrument signed on behalf of the party waiving compliance.

(d) Specific Performance; Injunctive Relief. The parties hereto acknowledge that
Parent shall be irreparably harmed and that there shall be no adequate remedy at
law for a violation of any of the covenants or agreements of the Shareholder set
forth herein. Therefore, it is agreed that, in addition to any other remedies
that may be available to Parent upon any such violation, Parent shall have the
right to enforce such covenants and agreements by specific performance,
injunctive relief or by any other means available to Parent at law or in equity.

(e) Notices. All notices and other communications pursuant to this Agreement
shall be in writing and deemed to be sufficient if contained in a written
instrument and shall be deemed given (i) on the date of delivery if delivered
personally, (ii) on the date of confirmation of receipt (or, the first Business
Day following such receipt if the date is not a Business Day) of transmission by
telecopy or telefacsimile, or (iii) on the date of confirmation of receipt (or,
the first Business Day following such receipt if the date is not a Business Day)
if sent by nationally-recognized overnight courier. All notices hereunder shall
be delivered as set forth below, or pursuant to such other instructions as may
be designated in writing by the party to receive such notice:

If to Parent:

Quantum Corporation

1650 Technology Drive, Suite 800

San Jose, CA 95110

Attention: Chief Executive Officer

Attention: General Counsel

Telephone No.: (408) 944-4000

Telecopy No.: (408) 944-6581

with a copy to:

Wilson Sonsini Goodrich & Rosati

Professional Corporation

650 Page Mill Road

Palo Alto, California 94304-1050

Attention: Martin W. Korman

Telephone No.: (650) 493-9300

Telecopy No.: (650) 493-6811

 

- 6 -



--------------------------------------------------------------------------------

If to the Shareholder:

[                    ]

Telecopy No.:

with a copy to:

[                    ]

[                    ]

[                    ]

Attention: [                    ]

Telephone No.: [(    )     -        ]

Telecopy No.: [(    )     -        ]

(f) No Waiver. The failure of either party hereto to exercise any right, power
or remedy provided under this Agreement or otherwise available in respect of
this Agreement at law or in equity, or to insist upon compliance by any other
party with its obligation under this Agreement, and any custom or practice of
the parties at variance with the terms of this Agreement, shall not constitute a
waiver by such party of such party’s right to exercise any such or other right,
power or remedy or to demand such compliance.

(g) No Third Party Beneficiaries. This Agreement is not intended to confer upon
any person other than the parties hereto any rights or remedies hereunder.

(h) Governing Law. This Agreement shall be governed by the laws of the State of
Delaware, without reference to rules of conflicts of law.

(i) Submission to Jurisdiction. All actions and proceedings arising out of or
relating to this Agreement shall be heard and determined in any state or federal
court in the State of Washington, the State of California or the State of
Delaware. Each of the parties hereto irrevocably consents to the jurisdiction
and venue of federal and state courts in the State of Washington, the State of
California and the State of Delaware in connection with any matter based upon or
arising out of this Agreement or the matters contemplated herein, and waives and
covenants not to assert or plead any objection which they might otherwise have
to such jurisdiction and venue.

(j) Rules of Construction. The parties hereto hereby waive the application of
any law, regulation, holding or rule of construction providing that ambiguities
in an agreement or other document will be construed against the party drafting
such agreement or document.

(k) Entire Agreement. This Agreement and the Proxy contain the entire
understanding of the parties hereto in respect of the subject matter hereof, and
supersede all prior negotiations, agreements and understandings, both written
and oral, between the parties hereto with respect to the subject matter hereof.

 

- 7 -



--------------------------------------------------------------------------------

(l) Interpretation.

(i) Whenever the words “include,” “includes” or “including” are used in this
Agreement they shall be deemed to be followed by the words “without limitation.”
As used in this Agreement, the term “affiliate” shall have the meaning set forth
in Rule 12b-2 promulgated under the Exchange Act.

(ii) The article and section headings contained in this Agreement are solely for
the purpose of reference, are not part of the agreement of the parties hereto
and shall not in any way affect the meaning or interpretation of this Agreement.

(m) Expenses. All costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
the expenses.

(n) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be an original, but all of which together shall constitute one
and the same agreement.

(o) No Obligation to Exercise Options or Warrants. Notwithstanding any provision
of this Agreement to the contrary, nothing in this Agreement shall obligate the
Shareholder to exercise any option, warrant or other right to acquire shares of
Company Common Stock.

[Remainder of Page Intentionally Left Blank]

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and caused to be effective
this Agreement as of the date first above written.

 

QUANTUM CORPORATION     [SHAREHOLDER] By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

      Shares beneficially owned as of the date hereof:                    shares
of Company Common Stock      

             shares of Company Common Stock

issuable upon exercise of outstanding options

**** VOTING AGREEMENT ****



--------------------------------------------------------------------------------

EXHIBIT A

IRREVOCABLE PROXY

The undersigned shareholder (the “Shareholder”) of Advanced Digital Information
Corporation, a Washington corporation (the “Company”), hereby irrevocably (to
the fullest extent permitted by law) appoints Quantum Corporation, a Delaware
corporation (“Parent”), acting through any of its Chief Executive Officer, Chief
Financial Officer or General Counsel, as the sole and exclusive attorneys and
proxies of the undersigned, with full power of substitution and resubstitution,
to vote and exercise all voting and related rights (to the full extent that the
undersigned is entitled to do so) with respect to all of the shares of capital
stock of the Company that now are or hereafter may be beneficially owned by the
undersigned, and any and all other shares or equity securities of the Company
issued or issuable in respect thereof on or after the date hereof (collectively,
the “Shares”) in accordance with the terms of this Irrevocable Proxy until the
Expiration Date (as defined below); provided, however, that such proxy and
voting and related rights are expressly limited to the matters discussed in
clauses (i) through (iii) in the fourth paragraph of this Irrevocable Proxy.
Upon the undersigned’s execution of this Irrevocable Proxy, any and all prior
proxies given by the undersigned with respect to any Shares are hereby revoked
and the undersigned agrees not to grant any subsequent proxies with respect to
the Shares until after the Expiration Date.

This Irrevocable Proxy is irrevocable to the fullest extent permitted by law, is
coupled with an interest and is granted pursuant to that certain Voting
Agreement of even date herewith by and between Parent and the undersigned
shareholder (the “Voting Agreement”), and is granted in consideration of Parent
entering into that certain Agreement and Plan of Merger of even date herewith
(the “Merger Agreement”), among Parent, Agate Acquisition Corp., a Washington
corporation and wholly-owned subsidiary of Parent (“Merger Sub”), and the
Company. The Merger Agreement provides for, among other things the merger of
Merger Sub with and into the Company, pursuant to which all outstanding shares
of capital stock of the Company will be converted into the right to receive the
consideration set forth in the Merger Agreement.

As used herein, the term “Expiration Date” shall mean the earlier to occur of
(i) such date and time as the Merger Agreement shall have been terminated
pursuant to Article VIII thereof, (ii) such date and time as the Merger shall
become effective in accordance with the terms and provisions of the Merger
Agreement, or (iii) May     , 2007.

The attorneys and proxies named above, and each of them, are hereby authorized
and empowered by the undersigned, at any time prior to the Expiration Date, to
act as the undersigned’s attorney and proxy to vote the Shares, and to exercise
all voting, consent and similar rights of the undersigned with respect to the
Shares (including, without limitation, the power to execute and deliver written
consents) at every annual, special, adjourned or postponed meeting of
shareholders of the Company and in every written consent in lieu of such
meeting:

(i) in favor of the adoption of the Merger Agreement, and in favor of each of
the other actions contemplated by the Merger Agreement and any action required
in furtherance thereof;



--------------------------------------------------------------------------------

(ii) against approval of any proposal made in opposition to, or in competition
with, consummation of the Merger or any other transactions contemplated by the
Merger Agreement; and

(iii) against any of the following actions (other than those actions that relate
to the Merger and any other transactions contemplated by the Merger Agreement):
(A) any merger, consolidation, business combination, sale of assets,
reorganization or recapitalization of the Company or any subsidiary of the
Company with any party, (B) any sale, lease or transfer of any significant part
of the assets of the Company or any subsidiary of the Company, (C) any
reorganization, recapitalization, dissolution, liquidation or winding up of the
Company or any subsidiary of the Company, (D) any material change in the
capitalization of the Company or any subsidiary of the Company, or the corporate
structure of the Company or any subsidiary of the Company, or (E) any other
action that is intended, or could reasonably be expected to, impede, interfere
with, delay, postpone, discourage or adversely affect the Merger or any other
transactions contemplated by the Merger Agreement.

The attorneys and proxies named above may not exercise this Irrevocable Proxy on
any other matter. The undersigned shareholder may vote the Shares on all other
matters.

Any obligation of the undersigned hereunder shall be binding upon the successors
and assigns of the undersigned.

This Irrevocable Proxy shall terminate, and be of no further force and effect,
automatically upon the Expiration Date.

 

Dated: May     , 2006   [SHAREHOLDER]   By:  

 

  Name:  

 

  Title:  

 

***** IRREVOCABLE PROXY ****